DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 7-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein a width of the heating resistance wires of at least one of the periphery of the detection window and the end of the capillary in the capillary holder is narrower than a width of the heating resistance wires of other places” in lines 3-8.  It is unclear how and why narrower heating resistance wires of at least one of the periphery of the detection window and the end of the capillary in the capillary holder would result in that “a heat generation amount of at least one of the periphery of the detection window and the end of the capillary in the capillary holder is higher than a heat generation amount of another portion” as claimed in claim 1 on which claim 4 depends.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The prior art (Joule heating – Wikipedia, page 3) teaches Joule’s law that the power of heating generated by an electrical conductor is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or in a rewritten form by substituting Ohm’s law:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Based on the teachings of above, when a wider heating wire having a bigger cross sectional area and result in a smaller resistance is applied with a voltage, the converted thermal energy (P) from the electrical energy is higher.  In one word, a wider heater wire would generate more heat amount.
Further, the prior art, Farng (U.S. Patent Pub. 2006/0188403), teaches the larger the heater wire width, the smaller its electrical resistance value, and the speed of the temperature increase is faster when it is utilized as a heater wire (Farng, [0036] lines 9-11).  In another word, the wider heater wire would generate more heat amount.
lower instead of higher heat generation amount, which contradicts the disclosure in the specification that in the heat source, a heat generation amount of at least one of a periphery of the detection window and an end of the capillary is higher than a heat generation amount of another portion in multiple places ([Abstract] lines 17-20; [0010] lines 1-4; Claim 1, lines 12-15).

Claim 7 recites the limitation "the dent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “one of the dents.”
Claim 8 recites the limitation "the dent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “one of the dents.”
Claim 9 recites the limitation "the dent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “one of the dents.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 5, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomi (U.S. 7,883,613).
Regarding claim 1, Gomi teaches a capillary electrophoresis apparatus (Fig. 1; Col. 3, lines 9-10: a capillary electrophoresis apparatus), comprising: 

    PNG
    media_image4.png
    781
    1052
    media_image4.png
    Greyscale

a thermostat (Fig. 1; Col. 5, line 57: the thermostatic device 106; Fig. 14; Col. 16, line 26: the temperature control member 303) having a heat source (Fig. 14; Col. 16, line 29: a heater 343), a first heat conduction member (Fig. 14; Col. 16, line 27: a heater radiation sheet 342; Col. 17, lines 8-10: the heat radiation sheet 342 is made of a material having the large coefficient of thermal conductivity), and a detection window (Fig. 14: as annotated) for detecting a sample (Col. 19, lines 60-61: the detection unit which optically detects a sample electrically migrated in the capillary), the thermostat 
a capillary holder (Fig. 1; Col. 3, line 43: a load header 203) having a second heat conduction member (the load header 203 is heat conductive and deemed to be made of the second heat conduction member) for sandwiching the capillary between the second heat conduction member and the first heat conduction member (Fig. 13A-B: showing the capillary is sandwiched between the heat sink plate 341 of the temperature control member 303 and the load header 203), the capillary holder being configured to hold the capillary (Col. 3, lines 41-42: the capillary 101 is fixed by a load header 203); and 
a detection unit (Col. 3, line 13: an irradiation and detection unit 120) configured to detect a sample to be electrophoresed in the capillary (Col. 3, lines 17-19: the irradiation and detection unit 120 irradiates a sample in the capillary 101 with light to detect fluorescence of the sample),
wherein in the heat source (Fig. 14; Col. 16, line 29: a heater 343), a heat generation amount of at least one of a periphery of the detection window and an end of the capillary is higher than a heat generation amount of another portion (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; thus the heat generation amount of the periphery portion of the heat sink plate 341, e.g., one periphery of the detection window or the end of the capillary, is higher 

Regarding claim 2, Gomi teaches the heat generation amount of the heat source is set to decrease with distance from the periphery of the detection window (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; thus the heat generation amount of the periphery portion of the heat sink plate 341, e.g., one periphery of the detection window, decreases with the distance from where there are more dense heating wires).

Regarding claim 3, Gomi teaches the heat generation amount of the heat source is set to decrease with distance from the end of the capillary (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; thus the heat generation amount of the periphery portion of the heat sink plate 341, e.g., the end of the capillary, decreases with the distance from where there are more dense heating wires).

Regarding claim 5, Gomi teaches the heat source is a sheet-like heater Fig. 14; showing the heater 343 is a sheet-like heater) and has heating resistance wires (Col. 17, line 20: heating wires of the heater 343), and the heating resistance wires of at least one of the periphery of the detection window and the end of the capillary in the capillary 
The designation “connected in series” is a product-by-process limitation.  There is no apparent difference between the claimed heating resistance wires and the prior art as taught by Gomi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 11, Gomi teaches a heat diffusion plate (Fig. 14; Col. 16, line 26: a heat sink plate 341) is provided between the first heat conduction member and the heat source (Fig. 14: showing the heat sink plate 341 between the heat radiation sheet 342 and the heater 343).

Regarding claim 12, Gomi teaches the end of the capillary is an end on a cathode side (Fig. 1; Col. 3, line 36: the capillary negative-electrode end 206).



Regarding claim 14, Gomi teaches a thermostat (Fig. 1; Col. 5, line 57: the thermostatic device 106; Fig. 14; Col. 16, line 26: the temperature control member 303) used in a capillary electrophoresis apparatus (Fig. 1; Col. 3, lines 9-10: a capillary electrophoresis apparatus), 
wherein the thermostat has a heat source (Fig. 14; Col. 16, line 29: a heater 343), a heat conduction member (Fig. 14; Col. 16, line 27: a heater radiation sheet 342), and a detection window (Fig. 14: as annotated) for detecting a sample (Col. 19, lines 60-61: the detection unit which optically detects a sample electrically migrated in the capillary), and houses a capillary used for electrophoresis of a sample to be detected (Fig. 1: showing the thermostatic device 106 housing the capillary 101), and 
in the heat source (Fig. 14; Col. 16, line 29: a heater 343), a heat generation amount of at least one of a periphery of the detection window and an end of the capillary is higher than a heat generation amount of another portion (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Hill (U.S. Patent Pub. 2015/0241389).
Regarding claims 6-7, Gomi discloses all limitations of claim 1 as applied to claim 1.  Gomi does not explicitly disclose the capillary holder has dents provided along a portion where the capillary is held (claim 6) or the dent is provided for each of the capillary (claim 7).
However, Hill teaches a capillary holder 20’ (Fig. 2A-D; [0025] line 2), and on opposite ends of the capillary holder 20’ are fluid reservoirs 124 (Fig. 2A-D; [0025] lines 5-6).  The inner walls of the reservoirs 124 are formed on one side as a series of V-grooves 126 which retain capillaries (Fig. 2A-D; [0025] lines 18-20).  When an end of a capillary is deposited into the V-groove it will drop into a position defined by the V-groove 126 ([0025] lines 21-22).  Thus, Hill teaches the capillary holder (Fig. 2A-D: 20’) has dents ([0025] line 19: V-grooves 126) provided along a portion where the capillary is held ([0025] lines 19-20), and the dent is provided for each of the capillary ([0025] lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi by providing grooves each retaining a capillary as taught by Hill.  Use of known technique to improve similar devices in the same way is prima facie obvious. MPEP 2141(III)(C).

Regarding claims 8-9, Gomi discloses all limitations of claim 6 as applied to claim 6.  Gomi does not explicitly disclose a height of the dent is smaller than an outer diameter of the capillary (claim 8) or the dent has at least two different heights that are 
However, Hill teaches the capillary receiving portions are dimensioned such that the capillaries are accurately positioned within the capillary cartridge ([0031] lines 1-3).  For example, the capillary receiving portions can be grooves having a thickness, width, and/or diameter similar to the diameter of the capillaries (e.g., within 5%, within 1%, etc.) ([0031] lines 3-6).  Thus, the dimension of the groove is a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi adjusting the height of the dent (groove) smaller than or larger than the outer diameter of the capillary because the dimension of the groove is a result-effective variable, i.e., a variable which achieves a recognized result of accurately positioning the capillaries ([0031] lines 1-3).  MPEP 2144.05 (II)(B).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi.
Regarding claim 10, Gomi discloses all limitations of claim 1 as applied to claim 1.  Gomi does not explicitly disclose the second heat conduction member has flexibility.
However, Gomi teaches the heat radiation sheet 342 is made of a material having the large coefficient of thermal conductivity (Col. 17, lines 8-10).  Silicone rubber having higher thermal conductivity can be cited as an example of the material satisfying the conditions (Col. 17, lines 11-14).  Thus, Gomi teaches a heat conduction member has flexibility (Col. 17, lines 8-14: silicon rubber having high thermal conductivity; here the silicon rubber is flexible).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                             

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795